Case 20-90005     Filed 07/14/20   Entered 07/14/20 16:22:23       Doc# 43     Page 1 of 7


                           UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF ALASKA

      In re:                                          )
                                                      )
      BODY RENEW ALASKA, LLC,                         )          Case No.: 20-00075 GS
                                                      )          Chapter 11
                                    Debtor.           )
                                                      )
      BODY RENEW ALASKA, LLC,                         )
                                                      )
                                    Plaintiff,        )
              v.                                      )          Adv. Case No. 20-90005 GS
                                                      )
      UNITED STATES SMALL BUSINESS                    )
      ADMINISTRATION and JOVITA CARRANZA, )
      in her capacity as Administrator for the United )
      States Small Business Administration,           )
                                                      )
                                    Defendants.       )
                                                      )

                     REPORT AND RECOMMENDATION REGARDING
               THE DEFENDANTS’ MOTION TO WITHDRAW THE REFERENCE

      To: the Clerk of the Bankruptcy Court to forward to the United States District Court
      for the District of Alaska

      Introduction

               Plaintiff Body Renew Alaska, LLC (Body Renew) commenced the underlying

      adversary action within its pending subchapter V chapter 11 bankruptcy on June 19,

      2020. Body Renew challenges the United States Small Business Administration’s (SBA)

      adoption and implementation of rules precluding bankruptcy debtors from qualifying for

      loans made available under the Payroll Protection Program (PPP) created as part of the

      Coronavirus Aid, Relief and Economic Security Act (CARES Act). Contemporaneous

      with the filing of the adversary action, Body Renew also sought entry of a temporary


      PAGE 1
Case 20-90005     Filed 07/14/20     Entered 07/14/20 16:22:23        Doc# 43     Page 2 of 7


      restraining order (TRO) to enjoin the SBA from denying Body Renew’s qualification for

      a PPP loan. The request for entry of a TRO was scheduled for the following Wednesday,

      June 24, 2020 (ECF No. 8), and later moved to Friday, June 26, 2020 to accommodate

      the SBA’s schedule (ECF No. 15).

               Prior to the hearing on Body Renew’s motion for TRO, the court held a hearing

      on June 22, 2020 on a motion for TRO filed in a substantially similar action, Alaska

      Urological Institute, P.C. v. U.S. Small Business Administration (AUI v. SBA), Adv. Case

      No. 20-90004, commenced by another Alaska chapter 11 debtor. Counsel for Body

      Renew appeared at the June 22 hearing, and the parties agreed on the record that Body

      Renew’s request for TRO and preliminary injunction would be collapsed into a single

      hearing for the court’s consideration on June 26, 2020, and heard together with the

      motion for a preliminary injunction in the AUI v. SBA case. Also at the June 22 hearing,

      the parties agreed that the SBA would reserve funds in the amount stated within the

      complaint until the June 26 hearing.

               The court held the hearings for entry of the preliminary injunctions as scheduled

      on June 26. At the conclusion of the hearings, the court entered its oral ruling granting

      preliminary injunctions in both cases and enjoining the SBA from enforcing its current

      rule that bankruptcy debtors do not qualify for PPP loans. An order granting the motion

      for preliminary injunction was entered that same day (ECF No. 23).

               Between the hearings on the TRO and preliminary injunctions, the SBA filed its

      Motion to Withdraw the Reference (Motion to Withdraw) (ECF No. 14) in this

      proceeding, and a similar motion the AUI v. SBA proceeding. At the conclusion of the


      PAGE 2
Case 20-90005     Filed 07/14/20     Entered 07/14/20 16:22:23        Doc# 43     Page 3 of 7


      hearings for preliminary injunction, the court continued the Motions to Withdraw for

      status conferences on Monday, July 6, 2020. At the status conferences the SBA informed

      the plaintiffs and the court that it was considering appealing the preliminary injunctions.

      The parties agreed to continue the status conferences to that Friday, July 10, 2020, to

      better understand how the SBA wanted to proceed. At the continued status conference,

      the SBA advised that it intended to both (1) appeal entry of the preliminary injunctions

      and (2) move forward with the Motion for Withdrawal.

               The adversary proceeding is part of a wave of challenges to the SBA’s “no

      bankruptcy” rule adopted in administering the PPP being raised in courts throughout the

      country. However, Body Renew commenced its adversary proceeding with less than two

      weeks remaining for the PPP. This was the cause for the highly expedited consideration

      of the motions for temporary and preliminary injunctive relief. All parties were unclear

      what the expiration of the program on June 30, 2020, would mean for these actions.

      After the program expired, however, it was extended to August 8, 2020.

               On Friday, July 10, 2020, the SBA appealed entry of the preliminary injunction to

      this court. Thus, the SBA seeks to have both the underlying adversary proceeding and an

      appeal from that adversary proceeding heard in the same court. The SBA advised that if

      the reference is stayed, it intends to request that the appeals be held in abeyance pending

      resolution of the adversary proceeding at the trial level.

               In light of the SBA’s intent to continue with the pending Motion for Withdrawal

      and simultaneously appeal, at the continued July 10 status conference the court

      confirmed the July 17, 2020 deadline for Body Renew’s opposition to the Motion to


      PAGE 3
Case 20-90005      Filed 07/14/20    Entered 07/14/20 16:22:23         Doc# 43      Page 4 of 7


      Withdraw, and set a deadline for the SBA’s filing of a reply. Also at the July 10 status

      conference, bankruptcy counsel for Body Renew appeared and advised the court that

      getting an expedited decision on the merits remains critical to its efforts to process its

      PPP application as it faces “meaningful rent problems” as well as a rapidly-approaching

      deadline to file its subchapter V chapter 11 plan of reorganization. After the SBA filed

      its notice of appeal, Body Renew filed its Conditional Statement of Non-Opposition to

      Defendants’ Motion for Withdrawal of Reference (ECF No. 35), informing the court that

      it did not object to the withdrawal of reference so long as the withdrawal did not affect its

      ability to enforce the preliminary injunction.

      Discussion

               The SBA argues that withdrawal of the reference is mandatory under 28 U.S.C.

      § 157(d), which provides: “The district court shall, on timely notice of a party, so

      withdraw a proceeding if the court determines that resolution of the proceeding requires

      consideration of both title 11 and other laws of the United States regulating organizations

      or activities affecting interstate commerce.” In this instance, the request for withdrawal of

      the reference is timely.

               The SBA contends that withdrawal is mandatory because Body Renew’s claims

      depend upon construction of the SBA’s rulemaking authority. It contends that removal is

      required because the action calls for the court to interpret, rather than merely apply, a

      statute other than the Bankruptcy Code. See Sec. Farms v. Int’l Bhd. of Teamsters,

      Chauffeurs, Warehousemen & Helpers, 124 F.3d 999,(9th Cir. 1997); In re Tamalpais

      Bancorp, 451 B.R. 6, 8-9 (N.D. Cal. 2011).


      PAGE 4
Case 20-90005     Filed 07/14/20      Entered 07/14/20 16:22:23          Doc# 43       Page 5 of 7


               The court notes several points. First, Body Renew’s actual challenge largely rests

      in application of the Administrative Procedures Act, under well established precedent.

      Thus, it appears that the court is merely applying the APA to the PPP. Second, in the

      multitude of cases that have exploded from the SBA’s “no bankruptcy” rule, it has failed

      to raise similar challenges. Given the exigent circumstances attendant to these

      challenges, there is now a considerable number decisions on the subject, though there

      remains a dearth of appellate decisions, presumably simply due to the timing of the cases

      working their way through the process.1 Third, and finally, Body Renew also includes a

      claim that the SBA’s administration of the PPP violates 11 U.S.C. § 525. This claim

      arises from the Bankruptcy Code and does not raise similar concerns for mandatory

      withdrawal.

               While the court is skeptical whether this case must be withdrawn, it agrees that

      withdrawal is in the best interests of the parties given the continuing time pressures. 28

      U.S.C. § 157(d) also permits permissive withdrawal of the reference. Whatever the basis

      for withdrawal of the reference, it is clear that it is in the best interests of the parties and


      1
        Between the hearings on the TRO and preliminary injuction, the Fifth Circuit rejected a
      bankruptcy debtor’s challenge to the SBA’s “no bankruptcy” rule in Hidalgo County
      Emergency Service Foundation v. Carranza, ––– F.3d. ––––, 2020 WL 3411190 (5th Cir.
      June 22, 2020) (quoting Enplanar, Inc. v. Marsh, 11 F.3d 1284, 1290 n.6 (5th Cir. 1994))
      [emphasis in original], based on its long standing precedent that “‘all injunctive relief
      directed at the SBA is absolutely prohibited.’” The court is unaware of any similar
      precedent in the Ninth Circuit. See generally California Cosmetology Coal. v. Riley, 110
      F.3d 1454, 1457 (9th Cir. 1997)(permitting injuctive relief without discussion despite
      similar anti-injunctive relief in the Higher Education Act, 20 U.S.C. § 1091b); Am. Ass’n
      of Cosmetology Sch. v. Riley, 170 F.3d 1250, 1257 (9th Cir. 1999)(Rheinhardt, J.
      dissenting)(“This court recently held that where the plaintiff alleges that the Secretary
      has clearly exceeded his statutory authority in the execution of his duties, the court may
      grant injunctive relief notwithstanding § 1082(a)(2).”).
      PAGE 5
Case 20-90005     Filed 07/14/20     Entered 07/14/20 16:22:23        Doc# 43      Page 6 of 7


      the courts.2 The PPP loan that Body Renew seeks significantly affects its pending efforts

      to reorganize under chapter 11 during a pandemic. Withdrawal of the reference will

      eliminate costly time and attention to jurisdictional and procedural disputes that threaten

      the bankruptcy court’s ability to provide meaningful relief to the litigants. This is further

      complicated by the pending appeal of the preliminary injunction to this court, and the

      possible duplication of efforts. Indeed, this appears to be the very reasons that Body

      Renew has filed its non-opposition to the Motion to Withdraw.

               The court has truncated its withdrawal analysis in light of Body Renew’s non-

      opposition to the Motion to Withdraw, and in light of the paramount need for an

      expeditious consideration of the merits.3 For these reasons, the bankruptcy court

      respectfully recommends that the reference filed by the SBA (ECF No. 14) be withdrawn

      so that the underlying litigation may be heard by the district court in a timely manner.

               Dated this July 14, 2020.

                                                    By:    /s/ Gary Spraker
                                                             GARY SPRAKER
                                                             United States Bankruptcy Judge

      Serve: Clerk of Court
             T. Buford, Esq.


      2
       The parties also dispute whether the bankruptcy court has the subject matter jurisdiction
      and constitutional authority to enter final judgment on Body Renew’s claims.
      3
        Even in matters where the bankruptcy court cannot enter final judgment, district courts
      often delay withdrawal of the reference so a bankruptcy court may retain jurisdiction
      over all pretrial matters, including summary judgment. See Catholic Bishop of N. Alaska
      v. Continental Ins. Co., Adv. Case No. 08-90019-DMD, 2008 WL 8657847 (Bankr. D.
      Alaska Sept. 16, 2008). Again, this case presents a unique situation where the
      bankruptcy court’s decision on the motion for preliminary injunction may be viewed as
      the conclusion of the pre-trial matters as Body Renew has stated an intention to convert
      the preliminary injunction into a permanent injunction. See ECF No. 1, passim.
      PAGE 6
Case 20-90005     Filed 07/14/20   Entered 07/14/20 16:22:23   Doc# 43   Page 7 of 7


               D. Martin, Esq.
               ECF Participants via NEF
               Case Manager




      PAGE 7
